NOTE: This order is nonprecedential.

  Wniteb ~tate~ QCourt of ~peal~
      for tbe jfeberal QCirmit

        VERIZON COMMUNICATIONS, INC.
         AND VERIZON SERVICES CORP.,
                  Appellants,

                    v.
     INTERNATIONAL TRADE COMMISSION,
                         Appellee.

                           AND

     CABLEVISION SYSTEMS CORPORATION,
                  Intervenor.


                       2012-1075


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-712.


                      ON MOTION


                       ORDER

   Upon      consideration  of     Cablevision     Systems
Corporation's unopposed motion for leave to intervene,

   IT Is ORDERED THAT:
VERIZON COMMUNICATIONS v. ITC                                2

    The motion for leave to intervene is granted. The re-
vised official caption is reflected above.

                                  FOR THE COURT


      DEC 21 2011                  /s/ Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk
cc: Michael K. Kellogg, Esq.                  .     FILED
    Michael Liberman, Esq.               11.8. COURt OF APl>EALS fOR
                                            TH£ FEDERAL CIRCUIT
    V. James Adduci, II, Esq.
s21                                               DEC 21 2011

                                                  JANHORBALY
                                                     ClERK